Citation Nr: 1710847	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to October 5, 2012, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to October 5, 2012, and higher than 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in January 2010, July 2012, and September 2013 of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to pursue the claims for entitlement to increased ratings for bilateral hearing loss and PTSD.

The Board remanded the matters for additional development in October 2014.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to increased ratings for bilateral hearing loss and PTSD, by the Veteran, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, in a February 2017 submission, wrote that he wanted to withdraw his claims for entitlement to increased ratings for bilateral hearing loss and PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of entitlement to an increased rating for bilateral hearing loss is dismissed.

The appeal of entitlement to an initial increased rating for PTSD is dismissed.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


